1    William L. Hames, WSBA #12193
     John W. O'Leary, WSBA #33004
2    Hames, Anderson, Whitlow & O'Leary, P.S.
     601 W. Kennewick Avenue
3    P.O. Box 5498
     Kennewick, WA 99336-0498
4    (509)586-7797 / (509) 586-3674 fax
     billh@hawlaw.com
5    johno@hawlaw.com
6

7

8
                                  UNITED STATES BANKRUPTCY COURT
9
                                  EASTERN DISTRICT OF WASHINGTON
10
                                                    )
11   In re:                                         ) Lead Case No. 11-00473-PC11
                                                    ) Jointly Administered
12   R&R TRUCKING, INC. and RICARD                  )
     CANTU AND ROSA CANTU,                          ) CERTIFICATE OF SERVICE
13                                                  )
                                    Debtors.        )
14                                                  )
15            I, Mecqué M. Hess, am a legal assistant with the office of Hames, Anderson, Whitlow
16   & O’Leary, P.S., attorneys for Debtors herein. I am a United States Citizen, over the age of
17   eighteen years, and have personal knowledge of the facts contained in this declaration.
18            On December 28, 2020, I served true and correct copies of following:
19            1. Notice of Approval of Disclosure Statement; Proposed Plan of
                 Reorganization, and Matters Relating to Confirmation of Plan;
20
              2. Order Approving Second Amended Disclosure Statement and Setting
21               Schedules;
22            3. Second Amended Disclosure Statement and proposed Second Amended
                 Plan of Reorganization;
23
              4. List Classifying Claims and Interests; and
24
              5. Ballot for Accepting or Rejecting Plan of Reorganization;
25


     CERTIFICATE OF SERVICE - 1                        HAMES, ANDERSON, WHITLOW & O’LEARY, P.S.
                                                                      601 W. KENNEWICK AVENUE
                                                                                       P.O. BOS 5498
                                                                       KENNEWICK, WA 99336-0498
                                                                     (509)586-7797/ (509)586-3674 fax


      19-00473-FPC11        Doc 213     Filed 12/29/20    Entered 12/29/20 16:59:58       Pg 1 of 5
1    to all parties listed on the master mailing list, attached hereto and obtained from the PACER
2    website for the above case on December 28, 2020, by depositing the copy in the United States
3    Post Office on December 28, 2020, properly addressed and sealed, with sufficient postage
4    thereon to carry it through the mails.
5           I declare under the penalty of perjury under the laws of the State of Washington that
6    the foregoing is true and correct.
7           Dated this 29th day of December 2020.
8

9                                                      /s/ Mecqué M. Hess
                                                  Mecqué M. Hess
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25


     CERTIFICATE OF SERVICE - 2                        HAMES, ANDERSON, WHITLOW & O’LEARY, P.S.
                                                                      601 W. KENNEWICK AVENUE
                                                                                       P.O. BOS 5498
                                                                       KENNEWICK, WA 99336-0498
                                                                     (509)586-7797/ (509)586-3674 fax


     19-00473-FPC11         Doc 213       Filed 12/29/20   Entered 12/29/20 16:59:58      Pg 2 of 5
Label Matrix for local noticing                    AIG Property Casualty, Inc.                    Ally Bank
0980-2                                             Kevin J. Larner, Authorized Representati       PO Box 130424
Case 19-00473-FPC11                                80 Pine Street, 13th Floor                     Roseville, MN 55113-0004
EASTERN DISTRICT OF WASHINGTON                     New York, NY 10005-1734
Spokane/Yakima
Mon Dec 28 17:26:53 PST 2020
Attorney General’s Office                          Jason M Ayres                                  BMO Harris Bank N.A.
Bankruptcy & Collections Unit                      Foster Garvey P.C.                             3925 Fountains Dr NE
800 Fifth Avenue, Suite 2000                       121 SW Morrison Street                         Cedar Rapids, IA 52411-6619
Seattle, WA 98104-3188                             Suite 1100
                                                   Portland, OR 97204-3141

BMO Harris Bank, N.A.                              BMO Harris Bank, NA                            Bailey & Busey PLLC
c/o Attorney Jed W. Morris                         300 E. Carpenter Freeway, Ste 504              411 North 2nd Street
Lukins & Annis, P.S.                               Irving, TX 75062-2727                          Yakima, WA 98901-2336
717 W. Sprague, Ste. 1600
Spokane, WA 99201-0466

Jesse Baker                                        Bank of Eastern Oregon                         Bank of Eastern WA
Aldridge Pite, LLP                                 PO Box 39                                      a Branch of Bank of E
4375 Jutland Drive, Suite 200                      Heppner, OR 97836-0039                         5205 N Road 68
P.o. Box 17933                                                                                    Pasco, WA 99301-9275
San Diego, CA 92177-7921

Bank of Eastern Washington                         Bank of Eastern Washington                     Bank of Eastern Washington
(a Branch of Eastern Oregon)                       778 Main St.                                   PO Box 8
Attn: Ed Rollins                                   Pomeroy, WA 99347-9718                         Pomeroy, WA 99347-0008
P.O. Box 39
Heppner, OR 97836-0039

Lesley D Bohleber                                  Brian G. Davis                                 Joshua J Busey
Bush Kornfeld LLP                                  Leavy, Schultz, Davis, P.S.                    Bailey & Busey PLLC
601 Union Street                                   2415 W. Falls Avenue                           411 North 2nd Street
Ste 5000                                           Kennewick, WA 99336-3068                       Yakima, WA 98901-2336
Seattle, WA 98101-2373

Ricardo Cantu                                      Rosa Cantu                                     Capital One Bank (USA), N.A.
150 Honeysuckle Rd                                 150 Honeysuckle Rd                             4515 N Santa Fe Ave
Pasco, WA 99301-8890                               Pasco, WA 99301-8890                           Oklahoma City, OK 73118-7901



Connell Oil Incorporated, a Washington corpo       Connell Oil, Inc.                              Connell Oil, Inc.
c/o Brian G. Davis (WSBA #43521)                   P.O. Box 3998                                  1015 N Oregon Ave
Leavy Schultz Davis PS                             Pasco, WA 99301 usa 99302-3998                 Pasco, WA 99301-5986
2415 West Falls Avenue
Kennewick, WA 99336-3068

Craig J. Ackerman                                  David W. Criswell                              Discover Bank
Brian Denlinger                                    c/o Lane Powell PC                             Discover Products Inc.
Ackermann & Tilajef, PC                            601 SW Second Avenue, Ste 2100                 PO Box 3025
2602 North Proctor St, Ste 205                     Portland, OR 97204-3158                        New Albany, OH 43054-3025
Tacoma, WA 98407-5250

ENGS Commercial Finance                          FIRST INTERSTATE BANK                            First Interstate Bank
One Pierce Place, Ste. 1100 West                 c/o Aldridge Pite, LLP                           8127 W Grandridge Blvd.
Itasca, IL 60143-3149                            4375 Jutland Drive                               Kennewick, WA 99336-7166
                                                 Suite 200
                                                 P.O. Box 17933
                 19-00473-FPC11                  San Diego,
                                           Doc 213    FiledCA12/29/20
                                                                92177-7921       Entered 12/29/20 16:59:58      Pg 3 of 5
First Interstate Bank                           William L Hames                                IRS, CCP-Lien Unit
PO Box 40                                       Hames Anderson & Whitlows PS                   PO Box 145595
Casper, WY 82602-0040                           PO Box 5498                                    Cincinnati, OH 45250-5595
                                                Kennewick, WA 99336-0498


India Lin Bodien                                Internal Revenue Service                       KeyBank, N.A.
Law Offices of India Bodien, Esq.               PO Box 7346                                    4910 Tiedman Rd.
2522 North Proctor Street, #387                 Philadelphia, PA 19101-7346                    Brooklyn, OH 44144-2338
Tacoma, WA 98406-5338


Justine Theresa Koehle                          Leavy, Schultz, Davis, P.                      Les Schwab Tire Centers of WA, Inc.
Leavy Schultz Davis                             2415 W Falls Ave                               PO Box 5350
2415 West Falls Ave.                            Kennewick, WA 99336-3068                       Bend, OR 97708-5350
Kennewick, WA 99336-3068


Leyte Fabian Martinez                           Jed W Morris                                   John W. O’Leary
809 South Ivy Street                            Lukins & Annis, PS                             Hames, Anderson, Whitlow & O’Leary, PS
Kennewick, WA 99336-5804                        717 W Sprague Avenue, Suite 1600               601 W. Kennewick Avenue
                                                Spokane, WA 99201-0466                         Kennewick, WA 99336-3552


OR Dept. of Transportation                      (p)OREGON DEPARTMENT OF TRANSPORTATION         Karen K Orehoski
3930 Fairview Industrial Dr. SE                 355 CAPITOL ST NE MS #21                       Breneman Grube Orehoski, PLLC
Salem, OR 97302-1166                            SALEM OR 97301-3871                            1200 5th Avenue Suite 625
                                                                                               Seattle, WA 98101-3118


PACCAR Financial Corp.                          PRA Receivables Management, LLC                Paccar Financial
c/o Karen Orehoski, Esq Breneman Grube e        PO Box 41021                                   777 106th Avenue NE
1200 Fifth Avenue, Suite 625                    Norfok, VA 23541-1021                          Bellevue, WA 98004-5027
Seattle, WA 98101-3118


James D Perkins                                 R & R Trucking, Inc.                           R&R Logistics, Inc.
U S Dept of Justice/U S Trustee Office          210 N. Oregon Avenue                           2010 N Oregon Ave
920 W Riverside #593                            Pasco, WA 99301-4235                           Pasco, WA 99301-4235
Spokane, WA 99201-1012


Todd Reuter                                     Ricardo and Rosa Cantu                         State of Washington
Foster Pepper PLLC                              150 Honeysuckle Road                           Department of Revenue
618 W Riverside                                 Pasco, WA 99301-8890                           2101 4th Ave, Ste 1400
#300                                                                                           Seattle, WA 98121-2300
Spokane, WA 99201-5102

US Trustee                                      VFS US LLC                                     Volvo Financial Services
US Court House                                  Attn: Bankruptcy Group                         PO Box 26131
920 W Riverside Ave, Suite 593                  PO Box 26131                                   Greensboro, NC 27402-6131
Spokane, WA 99201-1012                          Greensboro, NC 27402-6131


c/o Megan M Adeyemo Volvo Financial Services    (p)WA STATE DEPT OF LABOR & INDUSTRIES         Washington State Department of Labor &
Gordon & Rees LLP                               BANKRUPTCY UNIT                                Bankruptcy Unit
2200 Ross Avenue                                PO BOX 44171                                   PO Box 44171
Suite 4100 West                                 OLYMPIA WA 98504-4171                          Olympia, WA 98504-4171
Dallas, TX 75201-2708
                 19-00473-FPC11            Doc 213   Filed 12/29/20           Entered 12/29/20 16:59:58      Pg 4 of 5
Washington State Taxing Agencies                     Dina L Yunker Frank
Office of the Attorney General                       Attorney General of Washington
Bankruptcy & Collections Unit                        Bankruptcy & Collections Unit
800 Fifth Avenue Suite 2000                          800 Fifth Ave, Ste 2000
Seattle, WA 98104-3188                               Seattle, WA 98104-3188



                   The preferred mailing address (p) above has been substituted for the following entity/entities as so specified
                   by said entity/entities in a Notice of Address filed pursuant to 11 U.S.C. 342(f) and Fed.R.Bank.P. 2002 (g)(4).


Oregon Dept. of Transportation                       WA Dept of Labor & Industries
355 Capitol St. NE MS#21                             3rd Floor Legal
Salem, OR 97301                                      P.O. Box 44170
                                                     Olympia, WA 98504-4170




                 The following recipients may be/have been bypassed for notice due to an undeliverable (u) or duplicate (d) address.


(u)Bank of Eastern Washington (a branch of Ba        (u)Chapter 11 Trustee                                (d)Internal Revenue Service
                                                                                                          PO Box 7346
                                                                                                          Philadelphia, PA 19101-7346



(d)Joshua J. Busey                                   (u)PACCAR FINANCIAL CORP                             End of Label Matrix
Bailey & Busey PLLC                                                                                       Mailable recipients   61
411 North 2nd Street                                                                                      Bypassed recipients    5
Yakima, WA 98901-2336                                                                                     Total                 66




                 19-00473-FPC11            Doc 213        Filed 12/29/20        Entered 12/29/20 16:59:58               Pg 5 of 5
